In re: Evariste V. Washington applying for writs of certiorari, prohibition, mandamus and habeas ‘Corpus.
Writ granted. The trial judge is ordered to reopen the bail hearing held May 4, 1972, and to permit the defendant to interrogate Deputy Sheriff Richard Rodriguez to determine if he has any information that corroborates defendant’s alibi, that is, that he was not present when the crime was committed or is not answerable therefor.
Because of the condition of the victim, or the possible effect of such interrogation on her, the trial judge may exercise his own discretion as to whether or not she may be called as a witness.
The trial judge is authorized to restrict the interrogation so it will not be used for general exploratory or discovery purposes, but only for the production of affirmative evidence of innocence of the defendant under his assertion that he was not present when the crime was committed.
After reception of the additional evidence, the trial judge will rule upon the bail application.